Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant’s election without traverse of Expandable Intervertebral Implant Species H, Link Species E, and Insertion Tool Species A, drawn to claims 2-19 in the reply filed on January 24, 2022 is acknowledged.

Allowable Subject Matter
Claims 4, 5, 12, 18, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and upon overcoming the double patenting and 35 U.S.C. 112 rejection.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art fails to teach or disclose wherein the core nests between projections of the sloped inner engagement surfaces as the core translates along the transverse direction, the inner core rides along the sloped engagement surfaces of the upper and lower legs as the core translates along the longitudinal direction, thereby expanding the implant along the lateral direction, or wherein the first outer sleeve portion defines an upper crossbar that is discontinuous along the lateral direction, and the upper legs extend down from laterally opposed ends of the upper crossbar, and the second outer sleeve portion defines a lower crossbar that is discontinuous along the lateral direction, and the lower legs extend up from laterally opposed ends of the lower crossbar.  



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. 
Claims 2-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 8,936,641. Although the claims at issue are not identical, they are not patentably distinct from each other because both the present application and granted patent disclose an expandable intervertebral implant having a first outer sleeve portion defining an upper vertebral engagement surface and downwardly extending legs, a second outer sleeve portion defining a lower vertebral engagement surface and upwardly extending legs, an inner core translatable in an internal void to cause the first and second outer sleeve portions to move away from each other, expanding the implant along the transverse direction, and the upper legs to move away from each other and the lower legs to move away from each other, expanding the implant along the lateral direction.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-14 and 17-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the internal void" in line 8.  There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required. 

Claim 17 recites the limitation "the upper vertebral engagement surface" and “the lower vertebral engagement surface” in lines 2 and 3.  There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required. 


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 3, 6-11, and 13-17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Pub. No. 2005/0125061 to Zucherman et al. in view of U.S. Patent Pub. No. 2005/0261769 to Moskowitz et al. 
Claim 2, Zucherman discloses an expandable intervertebral implant (100) insertable into an intervertebral disc space defined between an upper vertebra and a lower vertebra (Fig. 1A, [0033]). The expandable intervertebral implant comprises a first outer sleeve portion (102) defining an upper vertebral engagement surface (140, [0036]) and first and second downwardly extending legs (124 and 126, [0034], Fig. 1A), a second outer sleeve portion (104) defining a lower vertebral engagement surface (142, [0036]) and first and second upwardly extending legs (128 and 130, [0034], Fig. 1A). The implant includes an inner core (106 and 108) translatable in the internal void [0034] so as to cause 1) the first (102) and second (104) outer sleeve portions to move away from each other, thereby expanding the implant along the transverse direction [0038-0039].
As to Claim 3, Zucherman discloses an expandable intervertebral implant (100) wherein the first outer sleeve portion (102) defines a first sloped inner engagement surface (124) opposite the upper vertebral engagement surface (140, Fig. 1A), the second outer sleeve portion (104) defines a second sloped inner engagement surface (128) opposite the lower vertebral engagement surface (140, Fig. 1A), and the inner core (106 and 108) rides along the first and second sloped inner engagement surfaces as the core translates along the longitudinal direction, thereby expanding the implant along the transverse direction (Figs. 1A-1D, [0038-0039]). 
As to Claim 6, Zucherman discloses an expandable intervertebral implant (100) wherein the upper legs (124 and 126) are spaced from the lower legs (128 and 130) along the transverse direction prior to expansion of the intervertebral implant along the transverse direction (Figs. 1A-1D, [0038-0039]).
As to Claim 7, Zucherman discloses an expandable intervertebral implant (100) wherein the upper legs (124 and 126) abut the lower legs (128 and 130) prior to expansion of the intervertebral implant along the transverse direction (Fig. 2A, [0038-0039]). 
Claim 11, Zucherman discloses an expandable intervertebral implant (100) wherein the inner core (106 and 108) remains between the first and second outer portions after the expansion of the implant (Fig. 1A).
As to Claim 13, Zucherman discloses an expandable intervertebral implant (100) wherein different locations of the implant along the longitudinal direction expand along the transverse direction at different rates as the core translates along the longitudinal direction, thereby causing the upper and lower vertebral engagement surfaces to define a lordotic profile (varying degree of expansion angles seen in Figs. 2A-2C). 
As to Claim 14, Zucherman discloses an expandable intervertebral implant (100) wherein the upwardly extending legs (124 and 126) are aligned with respective ones of the downwardly extending legs (128 and 130, Fig. 1A).  
As to Claim 15, Zucherman discloses a method of implanting an expandable implant (100) into an intervertebral disc space defined between a superior vertebral body and an inferior vertebral body (Fig. 1A, [0033]). The method comprises the steps of inserting the implant (100) into the intervertebral disc space [0033], translating a core (106 and 108) along a first distance in a longitudinal direction in an interior void [0034] of the expandable implant so as to expand the implant along a transverse direction that is oriented perpendicular to the longitudinal direction [0038-0039], thereby increasing a distance of separation between a superior vertebral engagement surface of the implant and an inferior engagement surface of the implant (Figs. 3A-3B, [0038-0039]).
As to Claim 16, Zucherman discloses a method wherein the first translating step causes a first location of the implant to expand a first distance along the transverse direction, and causes a second location of the implant spaced from the first location along the longitudinal direction to expand a second distance along the transverse direction that is different than the first distance, thereby causing 
As to Claim 17, Zucherman discloses a method wherein the implant defines a first sloped inner engagement surface (124) opposite the upper vertebral engagement surface (140, Fig. 1A), and a second sloped inner engagement (128) surface opposite the lower vertebral engagement surface (140, Fig. 1A), and the first translating step causes the inner core (106 and 108) to ride along the first and second sloped inner engagement surfaces, thereby expanding the implant along the transverse direction (Figs. 1A-1D, [0038-0039]).
As to Claims 2, 3, 6-11, and 13-17, Zucherman fails to disclose wherein translation of the inner core causes the upper legs to move away from each other and the lower legs to move away from each other, thereby expanding the implant along the lateral direction, the implant further comprising a flexible member that secures the upper legs to each other before, during, and after expansion of the implant along the lateral direction, the lower legs to each other before, during, and after expansion of the implant along the lateral direction, and upper legs to the lower legs before, during, and after expansion of the implant along the transverse direction, and the method includes after the translating step, translating the core along a second distance in the longitudinal direction in the interior void so as to expand the implant along a lateral direction that is oriented perpendicular to each of the longitudinal direction and the lateral direction.  
Moskowitz discloses an expandable intervertebral implant (100) and method of implanting [0070] wherein translation of an inner core (101) causes the upper legs (Q2 and Q5) to move away from each other and the lower legs (Q1 and Q6) to move away from each other, thereby expanding the implant along the lateral direction (seen in Figs. 3A-3B, [0029]), the implant further comprising a flexible member (102) that secures the upper legs to each other before, during, and after expansion of the implant along the lateral direction, the lower legs to each other before, during, and after expansion of 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify expandable intervertebral implant and method of implanting of Zucherman with the lateral expansion modification of Moskowitz in order to allow for expansion of the implant in not only a superior-inferior direction, but also a lateral direction.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BECCIA whose telephone number is (571)270-7391. The examiner can normally be reached Mon - Fri 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 
/CHRISTOPHER J BECCIA/Primary Examiner, Art Unit 3775